Citation Nr: 0946884	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his February 2007 substantive appeal, the Veteran 
requested a videoconference hearing before the Board.  
Although the RO subsequently contacted the Veteran regarding 
his request, a hearing was not scheduled and the appeal was 
certified to the Board.  There is no indication that the 
Veteran has withdrawn his hearing request.  Accordingly, the 
appeal is remanded for the following action:

The Veteran is to be scheduled for a 
videoconference hearing at the RO before 
a Veterans Law Judge.  

After the appellant has been afforded an opportunity to 
appear at a hearing before a 
Veterans Law Judge, the RO need not take any further 
adjudicatory action, but should return the claims folder to 
the Board for further appellate review.  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


